QUARTERLY REPORT FOR THE PERIOD ENDED FEBRUARY 29, 2004 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB : Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended February 29, 2004 9 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 000-33389 PAN AMERICAN ENERGY CORP. (Exact name of small Business Issuer as specified in its charter) Nevada 52-2268239 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1014 Robson Street, P.O. Box 73575 Vancouver, B.C., Canada V6E 4L9 (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code: 604-608-3831 AUGUST BIOMEDICAL CORPORATION (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days : Yes 9 No State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 60,325,000 Shares of $0.001 par value Common Stock outstanding as of April 12, 2004. Table of Contents Page No. PART I - FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL INFORMATION 1 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 11 Forward Looking Statements 11 Overview 11 Plan of Operations 11 Result of Operation for Period Ending February 29, 2004 12 Liquidity & Capital Resources 12 ITEM 3: CONTROLS AND PROCEDURES. 12 PART II - OTHER INFORMATION 13 ITEM 1. LEGAL PROCEEDINGS 13 ITEM 2. CHANGES IN SECURITIES 14 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 14 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 14 ITEM 5. OTHER INFORMATION 14 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 15 SIGNATURES PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements PAN AMERICAN ENERGY CORP. (Formerly August Biomedical Corporation) (A Development Stage Company) CONSOLIDATED INTERIM FINANCIAL STATEMENTS FEBRUARY 29, 2004 (Unaudited) (Stated in U.S. Dollars) 1 PAN AMERICAN ENERGY CORP. (Formerly August Biomedical Corporation) (A Development Stage
